NO. 07-06-0043-CR
                                 NO. 07-06-0044-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   MARCH 8, 2006

                         ______________________________


                           STEPHANIE LINDA ESPINOSA,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                            Appellee

                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

         NOS. 50,641-C & 50,642-C; HON. PATRICK A. PIRTLE, PRESIDING

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

      Stephanie Linda Espinosa, appellant, attempts to appeal her convictions for

possession of a controlled substance in a drug free zone. The court imposed her sentence

in both causes in open court on December 12, 2005.      Appellant then filed a notice of

appeal in both cases on January 30, 2006. We dismiss for want of jurisdiction.
         To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new

trial is filed. TEX . R. APP. P. 26.2(a). No motion for new trial having been filed, appellant's

notice of appeal was due to be filed January 11, 2006. Because the record discloses that

appellant’s notice of appeal was received by the trial court clerk on January 30, 2006, in

both cases, without seeking an extension of the deadline, TEX . R. APP. P. 26.3, the notices

of appeal were late.

         A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant's notices being untimely

filed, we have no jurisdiction over the matters and dismiss the appeals.

         Accordingly, appellant’s appeals are dismissed.1



                                                               Brian Quinn
                                                               Chief Justice



Do not publish.




         1
             The appropriate vehicle for seeking an out-of-time appeal from a fin al fe lony convictio n is by writ of
habeas corpus pursuan t to Article 11.07 of the T exa s C ode of C rim inal Pro ced ure. See T EX . C ODE C RIM .
P R O C . A N N . art. 11.07 (Verno n 2005).

                                                          2